DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I and Species I (Figs. 1-5), claims 1-21 and 25-29 in the reply filed on 05-19-2022 is acknowledged.  The traversal is on the ground(s) that claims 22-24 are dependent claims.  This is not found persuasive because claims 22-24 are drawn exclusively to non-elected Species II (Fig. 6) by requiring a chute.
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13-16, 19-21, and 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eveloff et al. (US#2018/0070753).
Regarding claim 1, Eveloff discloses a gateway for a secure package delivery container, comprising: a container 102 defining a storage volume, said container having a container body formed of at least one wall and a bottom, said container having a door 104 operatively attached to said container body, said door being adapted to be moved from an open position to a closed position; a user engageable locking device 300 for securing the door to the container body in the closed position; a gateway 116 comprising an opening in said container suitable in size for allowing delivery of packages into the container, said gateway having a sensor 332 (e.g. see [0096]), lines 11-12, “content state sensor”) for detecting a delivery of a package; and a communications device 322 wherein said communications device is in communication via CPU 302 with said sensor and adapted to transmit signals to or receive signals from an external device (smartphone, [0067]).  
Regarding claim 2, wherein said gateway further comprises a gateway door ([0061], lines 16-18, “electrically-controllable cover”) operatively attached to said gateway, said gateway door being adapted to be moved from a closed position to an open position, wherein when in the closed position the gateway is closed.  
Regarding claim 3, wherein said gateway further comprises a gateway lock for securing the gateway door in the closed position ([0061], lines 16-18, “similar to lockable access panel 104”).  
Regarding claim 4, wherein said communications device is adapted to transmit signals to or receive signals from said gateway lock to command said gateway lock to be in a locked or unlocked state (Fig. 7, [0081]).  
Regarding claim 5, further comprising a user engageable opening device 302 (CPU), said opening device operable to open or close said gateway door.  
Regarding claim 6, wherein said communications device is adapted to transmit signals to or receive signals from said user engageable opening device, said communications device is in communication via CPU 302 with said user engageable opening device to command said user engageable opening device to open or close the gateway door (see Fig. 3).  
Regarding claim 7, wherein the sensor is a photo detector ([0054]).  
Regarding claim 8, wherein the external device is a cellular telephone (smartphone, [0067])
Regarding claim 9, further comprising a proximity detector ([0055]) adapted to detect the presence of a person in proximity to said container, wherein the proximity detector is in communication via CPU 302 with said communications device (Fig. 3).  
Regarding claim 10, wherein said proximity detector is adapted to activate video and audio recording ([0070], lines 3-6).  
Regarding claim 11, wherein the proximity detector is at least one of an ultrasonic sensor, an electromagnetic sensor, and an infrared sensor ([0055]).  
Regarding claim 13, further comprising a location device adapted to identify the geographic location of the container, wherein the location device comprises a GPS device ([0052], lines 17-24), wherein the location device is in communication via CPU 302 with the communications device, wherein the location or movement of the container can be communicated to the user (Fig. 3).  
Regarding claim 14, further comprising a thermometer ([0032], “temperature controlled”) located inside the gateway, wherein the thermometer is in communication via CPU 302 with said communications device (Fig. 3).  
Regarding claim 15, further comprising a safety switch ([0037], lines 13-15, “auxiliary key lock”) inherently having a locking component thereof which is at least partially inside the container adapted to unlock the door of the container.  
Regarding claim 16, wherein the safety switch is in communication via interface 306 with the communications device (Fig. 3).  
Regarding claim 19, further comprising a keypad 308 adapted to allow a person to enter a message, identification number or other information pertaining to the delivery.  
Regarding claim 20, further comprising a motion detector disposed in the container, wherein the motion detector is adapted to detect motion inside the container ([0067], 7-8, “if the contents change” or if “empty or not”).  
Regarding claim 21, wherein the motion detector is in communication via CPU 302 with the communications device (Fig. 3).  
Regarding claim 25, further comprising a light 122 adapted to illuminate the gateway.  
Regarding claim 26, wherein said container further comprises a climate control system ([0032)].  
Regarding claim 27, wherein said climate control system is a refrigeration 150 or heating 152 system ([0032]).  
Regarding claim 28, wherein said climate control system is in communication via CPU 302 with the communications device (Fig. 3).  
Regarding claim 29, wherein said container “can be” (i.e. is capable of being) shipped in component parts to be assembled by the user.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eveloff et al. (US#2018/0070753) in view of Wainwright et al. (US#2010/0066536).
Regarding claim 12, although Eveloff discloses a plurality of proximity detector options ([0055]) in communication via CPU 302 with the gateway, Eveloff fails to disclose wherein the proximity detector is a pressure sensitive mat in proximity to the gateway.  However, as evidenced by Wainwright, such a proximity detector is known in the package delivery art, see proximity sensor configured as a pressure sensitive mat ([0048], lines 17-20).  Therefore, as evidenced by Wainwright, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eveloff by replacing it proximity sensor with a pressure sensitive mat.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The substitution of the pressure sensitive mat could provide an earlier detection.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eveloff et al. (US#2018/0070753) in view of Goja (US#2018/0197140).
Regarding claim 17, Eveloff fails to disclose a counting device adapted to count the number of packages inserted through the gateway.  However, as evidenced by Goja, including a counting device is known in the package delivery art, see [0031], lines 5-10, photoelectric sensor 120 for counting number of items 109 dropped through the drop box tray 101, wherein the sensor is in communication with CPU 130.  Therefore, as evidenced by Goja, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a counting device adapted to count the number of packages inserted through the gateway.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the counting device would enhance the remote monitoring of the gateway for increased efficiency of package retrieval.
Regarding claim 18, Eveloff as modified by Goya discloses wherein the counting device is in communication via CPU 302 with the communications device.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  It is noted Dehner et al. (US#2109/0000255) discloses in paragraph [0077] an emergency release mechanism 135 inside receptacle 100 to assist a trapped individual.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677